Title: To Thomas Jefferson from Henry Cooper, 10 July 1793
From: Cooper, Henry
To: Jefferson, Thomas


St. Croix, 10 July 1793. He wrote to TJ on 1 May and received his 21 May circular, but will not be able to provide the information expected in his 26 Aug. 1790 request for a semiannual report on American trade with this island. Most American imports here are subject to a 10 percent duty without the privilege of exporting part of the value thereof in sugar. Few American products fall into the category of permission articles, which are subject to a 5 percent duty with the privilege of exporting half the value thereof in sugar. Rum can be exported freely. It will therefore be apparent to TJ how those entries and clearances are made and that they do not accord with the reports made at American custom-houses. If it will be useful, he will endeavor to send an abstract of these matters from the customhouse books here every six or twelve months. He doubts that the government here, which is jealous of all foreign trade, would allow him to hold the regular office necessary to obtain the information requested about American vessels entering and clearing the island. He will pay attention to the other points mentioned by TJ and by the next conveyance send the required bond. Late accounts from Denmark confirm the opinion here that it will not become involved in the war. This year’s crop is very abundant, and prospects for next year’s are very favorable.
